Citation Nr: 0618909	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased rating, higher than 30 
percent, for adjustment disorder with depression.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In December 2002, the RO granted the claim of entitlement to 
service connection for adjustment disorder with depression 
and assigned an evaluation of 30 percent, effective May 31, 
2002.  

Note that in a January 2003 statement, the veteran raised the 
claim of entitlement to service connection for cancer of the 
kidney.  It appears that the RO has not began development of 
the this newly raised claim.  Therefore, this matter is 
referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal stems from an initial grant of service-
connection.  In January 2003, the veteran filed a timely 
Notice of Disagreement with the RO's assignment of the 
initial 30 percent rating for adjustment disorder with 
depression.  A review of the claims file shows that 
additional substantive development is necessary before the 
Board can adjudicate the claim.  

In August 2005, the veteran underwent VA examination.  The 
examiner provided the reader with a detailed historical 
background of the veteran's time in service, his financial 
status, his legal background, and physical health problems; 
however, the examiner did not provide any information that 
would typically be included in a comprehensive mental status 
examination.  

For example, the August 2005 VA examination does not include 
documentation relating to the extent to which the veteran's 
symptoms result in social impairment or occupational 
impairment.  The Board finds that the veteran should be 
scheduled for VA psychiatric examination, to include a 
comprehensive mental status examination, to determine the 
current level of severity of the service-connected adjustment 
disorder with depression.  The examiner must report symptoms, 
if any, which bear on occupational and/or social impairment.  

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  Schedule the veteran for VA 
psychiatric examination for the purpose 
of determining the severity of the 
service-connected adjustment disorder 
with depression.  The veteran's claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examining physician.  Following a 
comprehensive mental status examination, 
the examiner should:

a) List all manifestations of the 
veteran's service connected 
adjustment disorder with depression.  
That is, clearly state all of the 
veteran's symptoms which are 
attributable to adjustment disorder 
with depression.  

b) State whether the adjustment 
disorder with depression causes 
social impairment.  List the 
symptoms, if any, which cause social 
impairment.  

c) State whether adjustment disorder 
with depression causes occupational 
impairment.  List the symptoms, if 
any, which cause occupational 
impairment.  

d) Report a Global Assessment of 
Functioning (GAF) Score and discuss 
the GAF score in relation to the 
findings of the comprehensive mental 
status examination.  

The examiner must provide a complete 
rationale for the opinion(s) expressed.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

3.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


